department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list nov - legend credit_union a firm b individual c date e date f amount h ira x dear this is in response to your request dated on date for a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code supplemented the request correspondence dated date and october under penalty of perjury you have submitted the following facts and representations page you are under age and represent that funds totaling amount h were rolled over into ira x two days after the expiration of the 60-day rollover period you assert that your failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to erroneous information given to you by a representative of credit_union a on date e you received amount h from ira x ira x was maintained at credit_union a you withdrew the funds in order to purchase a new home under the first time home buyer exception of sec_72 of the code a representative of federal credit_union a individual c erroneously told you that you had until date f to roll over the withdrawn funds to another ira date f was two days after the 60-day period for rollovers expired on date f you redeposited amount h into ira y individual b accepted the funds as a valid rollover_contribution in ira x you took your tax information to individual b who after reviewing your forms informed you that you missed the 60-day rollover period by two days you brought this to the attention of credit_union a and to their attorneys firm b to rectify the situation they agreed to pay the user_fee for this waiver request in shortly after you deposited amount f in order documentation submitted as part of this request confirms that the information given to you by individual b of credit_union a was in error based on the facts and representations you request that the internal_revenue_service waive the day rollover requirement with respect to your contribution of amount l into ira y because the failure to waive such requirement would be against equity or good conscience with respect to your ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be page paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_72 of the code extends the 60-day rollover period to days with respect to qualified first-time homeowner distributions however this exception is limited to dollar_figure - sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented demonstrates that you attempted to affect a timely rollover of amount h into ira x and based on erroneous information given to you in short you by a representative of credit_union a believed that you had done so did not satisfy the 60-day rollover requirement with respect to amount h because you reasonably relied upon information provided by the credit_union a employee accordingly pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to amount h provided all other requirements of sec_408 of the code except the 60-day requirement were met the date f contribution of amount h into ira x will be considered a rollover_contribution within the meaning of sec_408 of the code page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact id at please address all correspondence to se t ep ra t3 sincerely yours frances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
